IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                      NO. WR-85,283-01



                       EX PARTE JAMES CALVERT, Applicant



ON NOTICE OF UNTIMELY APPLICATION FOR WRIT OF HABEAS CORPUS
FILED IN CAUSE NO. 241-1467-12 IN THE 241 ST JUDICIAL DISTRICT COURT
                           SMITH COUNTY



       Per curiam.

                                          ORDER

       This case is before us because an application for a writ of habeas corpus has not

been timely filed pursuant to the provisions of Texas Code of Criminal Procedure Article

11.071.1

       In December 2015, the trial court appointed counsel to represent Applicant in a

post-conviction writ of habeas corpus under Article 11.071. Approximately two months


       1
         Unless otherwise indicated all references to Articles refer to the Code of Criminal
Procedure.
                                                                                   Calvert - 2

later, Katherine Ginzburg Treistman was allowed to substitute as retained counsel. On

June 19, 2018, the State filed in this Court its brief on Applicant’s direct appeal. Pursuant

to Article 11.071 § 4(a), Applicant’s writ application was due to be filed in the trial court

no later than August 3, 2018.

       Prior to the due date, Applicant filed in the trial court a motion requesting a 90-day

extension for filing his writ application. When the trial court failed to rule on that motion

before August 3, 2018, Applicant sent to this Court his “Emergency Motion for Extension

of Time to File Initial State Habeas Application.” On August 6, 2018, the trial court

signed an order purporting to grant Applicant’s request for a 90-day extension, which

would have made Applicant’s writ application due on November 1, 2018. Applicant then

sought to withdraw the extension motion filed in this Court. However, because the trial

judge signed the order granting an extension after the date the application was due to be

filed, the extension was not authorized. Thus, we exercised our authority under Article

11.071 § 4A, found good cause for Applicant’s failure to timely file the writ application,

and granted Applicant an additional 90 days in which to file his initial habeas application

in the trial court. Ex parte Calvert, No. WR-85,283-01 (Tex. Crim. App. Oct. 24, 2018).

In granting the additional time, we held that Applicant’s writ application would be

considered timely if it was filed in the trial court by November 1, 2018.

       Applicant has now filed a second “Emergency Motion for Extension of Time to

File Initial State Habeas Application.” Largely repeating the claims he made in his first
                                                                                       Calvert - 3

emergency motion for extension (and repeatedly and mistakenly stating the current due

date for the application as November 2, 2018), Applicant asserts that he has shown good

cause for an additional grant of a 90-day extension to file his initial state habeas

application in the trial court.2

       We find Applicant’s showing of good cause tenuous. He has failed to provide any

greater detail than what he provided in his first emergency motion for extension. He has

also failed to make any showing as to specifically what actions he has taken since he filed

his first emergency motion for an extension. However, despite the tenuous showing, we

will allow counsel to continue on Applicant’s case and we will grant an additional 90

days to file the application from the date the application is currently due in the trial court

(November 1, 2018). Thus, Applicant’s initial habeas application should be filed in the

trial court no later than January 30, 2019. No further motions for extension will be

entertained in this case.

       IT IS SO ORDERED THIS THE 14th DAY OF NOVEMBER, 2018.

Do Not Publish




       2
         Applicant also asserts that he has a motion pending in the trial court requesting
permission to create true and correct copies of property seized from his jail cell pursuant to a
2014 search warrant. Applicant requests that this Court grant the motion. But we will not rule
on any motion pending in the trial court. Nor is this the proper vehicle in which to raise this
request.